DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendments filed on 8/22/2019.  Claims 1-4 are canceled.  Accordingly, claims 5-9 are pending for consideration on the merits in this Office Action.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/22/2019 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Additionally, the abstract speaks to the merits of the invention i.e. the controller performs control to avoid starts and stops... etc.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Flow switching device in at least claims 5 and 8;
Loading device in at least claims 5, 6, 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A flow switching device appears to be described as a four-way valve in at least 0014 of the specifications;
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
§ 112 1st statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 5-8, the recitation of “loading device” is not described in the specification such that one skilled in the art would necessarily recognize the corresponding structure, material, or acts for performing the claimed function of loading 

§ 112 2nd statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 5-8, the recitation of “…loading device,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of a “loading device” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.



Allowable Subject Matter
Claim 5 is cited for containing allowable subject matter.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  

	Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 5, the prior art, Ito et al. (WO2016088262A1) and Wajima et al. (US2013/0213067) does not teach the device as recited, in particular “...when a load on the loading device decreases to a low level and the load is equal to or less than the lowest capacity of the compressors, the controller causes the flow switching device of one of the two refrigerant circuits to switch between the circulation routes while keeping the compressors operating at their lowest capacity,” when added to the other features claimed in independent Claim 5.
 
	More particularly, Ito teaches a chilling unit [fig 4] comprising: two refrigerant circuits [2a, 2c] each including a compressor [3]; a flow switching device [4], an air-side heat exchanger [5], an expansion valve [7], and a heat-medium-side heat 
a pipe [9] that is connected to a loading device [implicitly taught at 0014 where one skilled in the art would conclude that a system that performs cooling and heating necessarily has a target device] and through which a heat medium flows, the heat medium being used in heat exchange with the refrigerant performed in each of the heat- medium-side heat exchangers in the two refrigerant circuits [0017]; a
 controller [11] configured to control the compressors, the flow switching devices, and the expansion valves in the two refrigerant circuits [0013; 0015; 0016; 0020; 0021; 0025; where control of the expansion valve is implicit]; wherein each of the flow switching devices in the two refrigerant circuits switches between a circulation route for use in a heating mode in which the heat-medium-side heat exchanger serves as a condenser and a circulation route for use in a cooling mode in which the heat-medium-side heat exchanger serves as an evaporator [0021; 0024] and 
Wajima teaches a chilled water system [0002] having a plurality of temperature sensors [42, 43], each of which detects a temperature of the heat medium near each of an inlet and an outlet of a heat-medium-side heat exchanger [26] in a refrigerant circuits [0039]; a plurality of pressure sensors [41; where one skilled in the art would recognize that the differential sensor is used in lieu of two pressure sensors; see 0056]; each of which detects a pressure difference between pressure of the heat medium near the inlet and pressure of the heat medium near the outlet, the inlet and the outlet being the inlet and the outlet of the heat-medium-side heat exchanger in the  refrigerant circuits [0039]; and where a controller [30] controls the compressor [20] in accordance with a target outlet temperature of the heat medium [0051], the temperatures of the heat medium detected by each of the plurality of temperature sensors [0051], and the pressure 
However, the cited references fail to teach individually or in combination “...when a load on the loading device decreases to a low level and the load is equal to or less than the lowest capacity of the compressors, the controller causes the flow switching device of one of the two refrigerant circuits to switch between the circulation routes while keeping the compressors operating at their lowest capacity.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763